DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 07/12/2021 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 07/12/2021, has been entered. Claims 1, 8, and 15 have been amended. 
Information Disclosure Statement
Information Disclosure Statement received 07/23/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cancro et al. (US 2014/0209687 A1), as previously cited and hereinafter Cancro, in view of Poole et al. (US 2015/0356662 A1), as previously cited and hereinafter Poole, in view of Scanlin et al. (US 2018/0032991 A1), as previously cited and hereinafter Scanlin.
	Regarding claim 1, Cancro discloses a method of executing a digital action in a retail environment (i.e. abstract), the method comprising:
	-receiving, by one or more processors of a computer system, information related to a micro-location of a user in a retail environment from a location sensing system (Cancro, see at least: [0046] and [0042] - “locating device 765 can use a plurality of signals from local cell phone towers to accurately triangulate a position of the device. In one embodiment, locating device 765 can further access or otherwise enable overlaying a present position of the device with a store map such that information related to the device being in a particular part of a retail store can be used [i.e. information related to a micro-location of a user in a retail environment from a location sensing system]” and “Device 10 includes a processing device 710, a user interface 720, a communication device 760, a locating device 765, a camera 730, and a memory device 740 [i.e. by one or more processors of a computer system]”); 
-determining, by the one or more processors of the computer system, the micro-location of the user from the received information (Cancro, see at least: [0046] - “locating device 765 [i.e. determining by the one or more processors of the computer system] can use a plurality of signals from local cell phone towers to accurately triangulate a position of the device. In one embodiment, locating device 765 can further access or otherwise enable overlaying a present position of the device with a store map such that information related to the device being in a particular part of a retail store can be used [i.e. determining the micro-location of the user from the received information]”); 
]); and 
-presenting, by the one or more processors of the computer system, a notification to a display of the mobile device of the user that provides the user with an option to add the specific product of interest to the stored group of products of interest to the user that is associated with a digital profile of the user in the digital shopping platform (Cancro, see at least: [0023] - “the customer could be prompted [i.e. presenting, by the one or more processors of the computer system, a notification to a display of a mobile device of the user] to either dismiss the scanned item, add the item to their virtual shopping cart, save the item for later purchase [i.e. that provides the user with an option to add the specific product of interest to a stored group of products of interest to the user], or some combination thereof…any product that a customer has 
-S/N: 15/986,2282receiving, by the one or more processors of the computer system, a response to the option from the user that includes a request to add the specific product of interest to the stored group of products of interest to the user (Cancro, see at least: [0023] - “the customer could be prompted to either dismiss the scanned item, add the item to their virtual shopping cart, save the item for later purchase [i.e. receiving, by the one or more processors of the computer system, a response to the option from the user that includes a request to add the specific product of interest to the stored group of products of interest to the user], or some combination thereof…any product that a customer has previously purchased or scanned, could be saved for later and stored in their personal shopping preferences, making retrieval at a later date much easier”); and 
-immediately adding, by the one or more processors of the computer system, the specific product of interest to the stored group of products of interest to the user that is associated with the digital profile of the user in the digital shopping platform based on the received request (Cancro, see at least: [0023] - “personal shopping profile for an individual can be stored within a server device for access by the individual or by others permitted to access the list by the individual. The personal shopping profile can be established by any number of means. In one embodiment, the personal shopping profile can be established by the customer scanning individual products and choosing to add the product to their profile [i.e. that is associated with the digital profile of the user in the digital shopping platform] or not…the customer could be prompted to either dismiss the scanned item, add the item to their virtual shopping cart, save the item for later purchase [i.e. based on a received request], or some combination thereof…any 

Cancro does not explicitly disclose receiving information related to a micro-location of a user in a retail environment from a location sensing system in the retail environment that includes one or more sensing devices placed within the retail environment; and determining that a specific product of interest for the user is located within a threshold distance from the determined micro-location of the user.
Poole, however, teaches purchasing merchandise items (i.e. abstract), including the known technique of receiving information related to a micro-location of a user in a retail environment from a location sensing system in the retail environment that includes one or more sensing devices placed within the retail environment (Poole, see at least: [0023] - “FIG. 1, in one exemplary embodiment, store 100 may include one or more aisles 102, which may be equipped with racks or other equipment well-known in the art for storing merchandise items 104. Aisles 102 may also be equipped with one or more sensors 214, which may be configured to detect the position of one or more customer devices [i.e. from a location sensing system in the retail environment that includes one or more sensing devices placed within the retail environment] being carried by one or more customers [i.e. receiving information related to a micro-location of a user in a retail environment], when the customer devices are located near to or adjacent to sensors 214”); and
214 may detect the presence of customer device 220 [i.e. the determined micro-location of the user], when customer device 220 is in the vicinity of sensor 214. Sensor 214 may transmit information regarding merchandise items 104 stored near customer device 220” and “Distances of each merchandise item 104 from sensors 214 located near customer device 220 [i.e. from the determined micro-location of the user] may be retrieved from memory 306, storage medium 308, and/or database 314 by one of sensor 214, customer device 220, or merchant system 212. Merchandise items 104 located at a distance less than or equal to a first distance [i.e. determining that a specific product of interest for the user is located within a threshold distance] may be identified as merchandise items 104 located near customer device 220 in store 100”). These known techniques are applicable to the method of Cancro as they both share characteristics and capabilities, namely, they are directed to purchasing merchandise items.
It would have been recognized that applying the known techniques of receiving information related to a micro-location of a user in a retail environment from a location sensing system in the retail environment that includes one or more sensing devices placed within the retail environment; and determining that a specific product of interest for the user is located within a threshold distance from the determined micro-location of the user, as taught by Poole, to the teachings of Cancro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of receiving information related to a micro-location of a user in a retail environment from a location sensing system in the retail 

Cancro in view of Poole does not explicitly teach automatically locating, by the one or more processors of the computer system, the specific product of interest for the user in a digital shopping platform located on a server that is remote from a mobile device of the user; updating a list of products of interest to the user located on the server by adding the specific product of interest to the list of products of interest to the user; the request being to add the specific product of interest to a list of products of interest; and adding the specific product of interest to the list of products of interest.
Scanlin, however, teaches sensing grocery store items (i.e. abstract), including automatically locating, by the one or more processors of the computer system, the specific product of interest for the user in a digital shopping platform located on a server that is remote from a mobile device of the user (Scanlin, see at least: [0047], [0032], [0052], and [0017] - “execution begins at either decision step 600 or 602 wherein an item is sensed by the barcode scanner [i.e. the specific product of interest for the user]…Execution then proceeds to decision step 610 wherein the item decoded or recognized audio is compared to the inventory items stored [i.e. in a digital shopping platform]…If there is a match [i.e. automatically locating, by the one or more processors of the computer system, the specific product of interest for the user] at decision 612, then execution proceeds to step 614 wherein the user is notified that a match has been made” and “FIG. 3 depicts certain software modules/applications and databases of platform 300 for sensing grocery items and generating a data list of the grocery items…Platform 300 further comprises…user list of items database 314, inventory of grocery items database 316 [i.e. specific product of interest for the user in a digital shopping platform]” and “Central system 102 (platform 300) [i.e. in a digital shopping platform]then determines (identifies) items purchased and not purchased items” and “Central system 102 comprises one or more servers [i.e. a server that is remote from a mobile device of the user]”);
the known technique of updating a list of products of interest to the user located on the server by adding the specific product of interest to the list of products of interest to the user (Scanlin, see at least: [0047] and [0052] - “If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list [i.e. update a list of products of interest to the user by adding the specific product of interest to the list of products of interest to the user]. In this respect, the data item is assigned to the user's ID and stored along with the isle for such item” and “execution proceeds from step 618 in FIG. 6 to steps 700 and 702 wherein the item list along with purchased items are transmitted to a user selected grocery store (upon registration or subsequently) and stored in central system 102 [i.e. update a list of products of interest to the user located on the server]”);
the known technique of a request to add the specific product of interest to the list of products of interest (Scanlin, see at least: [0047] - “execution begins at either decision step 600 or 602 wherein an item is sensed by the barcode scanner [i.e. a request]…If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list 
the known technique of adding the specific product of interest to the list of products of interest (Scanlin, see at least: [0047] - “If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list [i.e. adding the specific product of interest to the list of products of interest]. In this respect, the data item is assigned to the user's ID and stored along with the isle for such item”). These known techniques are applicable to the method of Cancro in view of Poole as they both share characteristics and capabilities, namely, they are directed to sensing grocery store items.
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cancro in view of Poole, automatically locating, by the one or more processors of the computer system, the specific product of interest for the user in a digital shopping platform located on a server that is remote from a mobile device of the user, as taught by Scanlin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cancro in view of Poole, to include the teachings of Scanlin, in order to enable users to create a list of selected items that are grouped in isles or categories for shopping efficiency (Scanlin, [0015]).
Additionally, it would have been recognized that applying the known techniques of updating a list of products of interest to the user located on the server by adding the specific product of interest to the list of products of interest to the user; a request to add the specific 

Regarding claim 2, the combination of Cancro/Poole/Scanlin teach the method of claim 1. Cancro further discloses:
-wherein the determining occurs during a first visit by the user to the retail environment (Cancro, see at least: [0023] - “any product that a customer has previously purchased or scanned, could be saved for later and stored in their personal shopping preferences, making retrieval at a later date much easier [i.e. determining occurs during a first visit by the user to the retail environment]”).

Regarding claim 7, the combination of Cancro/Poole/Scanlin teach the method of claim 1. Cancro further discloses:
730 receives an instruction to capture an image and captures an image of a view proximate to the camera [i.e. held within a threshold distance to a product]”).
Scanlin further teaches sensing grocery store items (i.e. abstract), including the known technique of products of interest being added to a list of products of interest (Scanlin, see at least: [0047] - “If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list [i.e. products of interest being added to a list of products of interest]. In this respect, the data item is assigned to the user's ID and stored along with the isle for such item”). It would have been obvious to one of ordinary skill in the art before the effective 

Claims 8-9 recite limitations directed towards a computer system (i.e. [0024]), comprising:
-one or more processors (Cancro, see at least: [0035] - “where the processing device 620 includes two or more processors”); 
-one or more memory devices coupled to the one or more processors (Cancro, see at least: [0035] – “processing device 620 can include memory, e.g., read only memory (ROM) and random access memory (RAM), storing processor-executable instructions and one or more processors that execute the processor-executable instructions”); and 
-one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method of executing a digital action in a retail environment (Cancro, see at least: [0035] – “processing device 620 can include memory, e.g., read only memory (ROM) and random access memory (RAM), storing processor-executable instructions and one or more processors that execute the processor-executable instructions”).
The rest of the limitations recited in claims 8-9 are parallel in nature to those addressed above for claims 1-2, respectively, and are therefore rejected for those same reasons set forth above in claims 1-2, respectively.

Claims 15-16 recite limitations directed towards a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computer system implements a method for of executing a digital action in a retail environment (Cancro, see at least: [0035] – “processing device 620 can include memory, e.g., read only memory (ROM) and random access memory (RAM), storing processor-executable instructions and one or more processors that execute the processor-executable instructions”).
The rest of the limitations recited in claims 15-16 are parallel in nature to those addressed above for claims 1-2, respectively, and are therefore rejected for those same reasons set forth above in claims 1-2, respectively.

Claims 3, 5, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cancro, in view of Poole, in further view of Scanlin, in further view of Argue et al. (US 2014/0214628 A1), as previously cited and hereinafter Argue.

Regarding claim 3, the combination of Cancro/Poole/Scanlin teach the method of claim 2. Cancro further discloses:
-determining, by the one or more processors during a second visit by the user to the retail environment, that the user has not yet purchased the specific product of interest (Cancro, see at least: [0022] - “when the customer scans a product, in addition to adding that product to their virtual shopping cart, the customer has the option to save products for later in a personal shopping database, allowing for later retrieval when the customer returns [i.e. determining, by 
The combination of Cancro/Poole/Scanlin does not explicitly teach indicating, by one or more processors via the display, a specific product of interest in response to determining that the user has not yet purchased the specific product of interest during the second visit to the retail environment by the user.
Argue, however, teaches monitoring an indication of a user to a product of interest (i.e. abstract), including the known technique of indicating, by one or more processors via the display, a specific product of interest in response to determining that the user has not yet purchased the specific product of interest during the second visit to the retail environment by the user (Argue, see at least: [0029], [0067], and [0068] - “wishlist for an individual or a list creator can be stored within a server device for access by the individual or by others permitted access to the list by the individual…Such a wishlist can be a holiday gift list that the individual is collecting to purchase for a group of other people” and “the wishlist is presented to the shopper, for example, by displaying the list upon a display [i.e. indicating, by the one or more processors via the display, the product of interest]. At step 1008, the shopper selects products from the wishlist to purchase...At step 1018, the wishlist is updated, removing the objects that were purchased in the order so that subsequent orders from the wishlist do not include duplicate products [i.e. in response to the determining that the user has not yet purchased the product of interest]” and “products can be generated on the wishlist from a visit or multiple visits to a retail chain, and the orders can be fulfilled through a third party or multiple third party retailers, for example, permitting the user to price shop for the various products on the list or for a lowest total list price [i.e. during the second visit to the retail environment by the user]”). This known 
It would have been recognized that applying the known techniques of indicating, by one or more processors via the display, a specific product of interest in response to determining that the user has not yet purchased the specific product of interest during the second visit to the retail environment by the user, as taught by Argue, to the teachings of the combination of Cancro/Poole/Scanlin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of indicating, by one or more processors via the display, a specific product of interest in response to determining that the user has not yet purchased the specific product of interest during the second visit to the retail environment by the user, as taught by Argue, into the method of the combination of Cancro/Poole/Scanlin would have been recognized by those of ordinary skill in the art as resulting in an improved method that would permit access to list by the individual (Argue, [0029]).

Regarding claim 5, the combination of Cancro/Poole/Scanlin teach the method of claim 1. 
The combination of Cancro/Poole/Scanlin does not explicitly teach determining, by the one or more processors, that the user has purchased the specific product of interest; and automatically removing the specific product of interest from the list of products of interest to the user.
1008, the shopper selects products from the wishlist to purchase….At step 1016, the order is formally placed and completed [i.e. the user has purchased the specific product of interest]. At step 1018, the wishlist is updated, removing the objects that were purchased in the order [i.e. determining, by the one or more processors, that the user has purchased the specific product of interest] so that subsequent orders from the wishlist do not include duplicate products”); and 
automatically removing the specific product of interest from the list of products of interest to the user (Argue, see at least: [0067] - “At step 1008, the shopper selects products from the wishlist to purchase….At step 1016, the order is formally placed and completed. At step 1018, the wishlist is updated, removing the objects that were purchased in the order [i.e. automatically removing the product from the list of products of interest to the user] so that subsequent orders from the wishlist do not include duplicate products”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cancro/Poole/Scanlin, the acts of determining, by the one or more processors, that the user has purchased the product and automatically removing the product from the list of products of interest to the user, as taught by Argue, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cancro/Poole/Scanlin, to include the teachings of Argue, in order to provide an improved method that would permit access to list by the individual (Argue, [0029]).

Claims 10 and 12 recite limitations directed towards a computer system (i.e. [0024]). The limitations recited in claims 10 and 12 are parallel in nature to those addressed above for claims 3 and 5, respectively, and are therefore rejected for those same reasons set forth above in claims 3 and 5, respectively.

Claim 17 recites limitations directed towards a computer program product. The limitations recited in claims 17 are parallel in nature to those addressed above for claims 3, respectively, and are therefore rejected for those same reasons set forth above in claims 3, respectively.

Claims 4, 6, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cancro, in view of Poole, in further view of Scanlin, in further view of Cipolletta et al. (US 2014/0379469 A1), as previously cited and hereinafter Cipolletta.

Regarding claim 4, the combination of Cancro/Poole/Scanlin teach the method of claim 2. 
The combination of Cancro/Poole/Scanlin does not explicitly teach waiting until the user is within a predetermined distance of the specific product of interest to remind the user of the specific product of interest on the list of products of interest to the user that is associated with a digital profile of the user.
		Cipolletta, however, teaches waiting until the user is within a predetermined distance of the specific product of interest to remind the user of the specific product of interest on the list of 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Cancro/Poole/Scanlin, waiting until the user is within a predetermined distance of the specific product of interest to remind the user of the specific product of interest on the list of products of interest to the user that is associated with a digital profile of the user, as taught by Cipolletta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Cancro/Poole/Scanlin, to include the teachings of Cipolletta, in order to provide an improved method that would assist a user in finding the location of an item (Cipolletta, [0087]).

Regarding claim 6, the combination of Cancro/Poole/Scanlin teach the method of claim 1. Cancro further discloses:
-generating, by the one or more computer processors, a map of the venue, that indicates locations of the user (Cancro, see at least: [0020] and [0046] - “the display of the portable computerized device can display advertisements, display details of special displays or offers provided throughout the store, or display a map of the store [i.e. generating a map of the venue by the one or more computer processors]” and “locating device 765 can further access or 
The combination of Cancro/Poole/Scanlin does not explicitly teach the generated map of the venue indicating locations of one or more products on the list of products of interest to the user.
Cipolletta, however, teaches discovering items (i.e. abstract), including generating a map of a venue that indicates locations of one or more products of interest (Cipolletta, see at least: [0087] - “the user device 105 displays a map showing the user 110 directions to the location associated with the selected items [i.e. generating a map of the venue that indicates locations of one or more products on the list of products of interest to the user]. In another example, the user device 105 will notify the user when an item wishlisted and/or favorited is nearby or available”). This known technique is applicable to the method of the combination of Cancro/Poole/Scanlin as they both share characteristics and capabilities, namely, they are directed to discovering items.
It would have been recognized that applying the known technique of generating a map of a venue that indicates locations of one or more products on the list of products of interest to the user, as taught by Cipolletta, to the teachings of the combination of Cancro/Poole/Scanlin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the act of generating a map of a venue that indicates locations of one or more products on the list of products of interest to the user, as taught by Cipolletta, into the method of the combination of Cancro/Poole/Scanlin would have been recognized by those of ordinary skill in 

Regarding claim 13, the combination of Cancro/Poole/Scanlin teaches the computer system of claim 9.
-generating, by the one or more computer processors, a map of the venue, that indicates locations of the user (Cancro, see at least: [0020] and [0046] - “the display of the portable computerized device can display advertisements, display details of special displays or offers provided throughout the store, or display a map of the store [i.e. generating, by the one or more computer processors, a map of the venue]” and “locating device 765 can further access or otherwise enable overlaying a present position of the device with a store map [i.e. that indicates locations] such that information related to the device being in a particular part of a retail store can be used”).
The combination of Cancro/Poole/Scanlin does not explicitly teach the generated map of the venue indicating locations of one or more products on the list of products of interest to the user.
Cipolletta, however, teaches discovering items (i.e. abstract), including generating a map of a venue that indicates locations of one or more products on the list of products of interest to the user (Cipolletta, see at least: [0087] - “the user device 105 displays a map showing the user 110 directions to the location associated with the selected items [i.e. generating a map of the venue that indicates locations of one or more products of interest]. In another example, the user device 105 will notify the user when an item wishlisted and/or favorited is nearby or available”). 
It would have been recognized that applying the known technique of generating a map of a venue that indicates locations of one or more products on the list of products of interest to the user, as taught by Cipolletta, to the teachings of the combination of Cancro/Poole/Scanlin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar computer systems. Further, adding the act of generating a map of a venue that indicates locations of one or more products on the list of products of interest to the user, as taught by Cipolletta, into the computer system of the combination of Cancro/Poole/Scanlin would have been recognized by those of ordinary skill in the art as resulting in an improved computer system that would assist a user in finding the location of an item (Cipolletta, [0087]).

Regarding claim 14, the combination of Cancro/Poole/Scanlin/Cipolletta teaches the computer system of claim 13.
-determining, by the one or more computer processors, a selection, of an item for inclusion in the group of products of interest to the user based on the determination that a mobile device has been held within a threshold distance to the item for a predetermined period of time by the user or the item has been interacted with for a predetermined period of time by the user (Cancro, see at least: [0023], [0025], and [0045] - “the customer could be prompted to either dismiss the scanned item, add the item to their virtual shopping cart, save the item for later purchase [i.e. determining, by the one or more computer processors, a selection, of an item for inclusion in the group of products of interest to the user], or some combination thereof” and “A 730 receives an instruction to capture an image and captures an image of a view proximate to the camera [i.e. held within a threshold distance to the item]”).
Scanlin further teaches sensing grocery store items (i.e. abstract), including the known technique of products of interest being added to a list of products of interest (Scanlin, see at least: [0047] - “If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list [i.e. products of interest being added to a list of products of interest]. In this respect, the data item is assigned to the user's ID and stored along with the isle for such item”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cancro in view of Poole with Scanlin for the reasons identified above with respect to claim 8.

Claims 18 and 19 recite limitations directed towards a computer program product. The limitations recited in claims 18 and 19 are parallel in nature to those addressed above for claims 4 and 6, respectively, and are therefore rejected for those same reasons set forth above in claims 4 and 6, respectively.

Regarding claim 20, the combination of Cancro/Poole/Scanlin/Cipolletta teaches the computer program product of claim 19.
-determining, by the one or more computer processors, a selection, of an item for inclusion in the group of products of interest to the user based on the determination that a mobile device has been held within a threshold distance to the item for a predetermined period of time by the user or the item has been interacted with for a predetermined period of time by the user (Cancro, see at least: [0023], [0025], and [0045] - “the customer could be prompted to either dismiss the scanned item, add the item to their virtual shopping cart, save the item for later purchase [i.e. determining, by the one or more computer processors, a selection, of an item for inclusion in the group of products of interest to the user], or some combination thereof” and “A device can be activated based upon an indication that the shopper wants to scan an item [i.e. determining, by the one or more computer processors, a selection, of an item for inclusion in the group of products of interest to the user] by sensing the device going from an uncontrolled orientation to a “normal” orientation and having that orientation held for a second or two threshold time [i.e. based on the determination that the mobile device has been held within a threshold distance to the item for a predetermined period of time by the user or the item has been interacted with for a predetermined period of time by the user]” and “camera 730 receives an instruction to capture an image and captures an image of a view proximate to the camera [i.e. held within a threshold distance to a product]”).
Scanlin further teaches sensing grocery store items (i.e. abstract), including the known technique of products of interest being added to a list of products of interest (Scanlin, see at least: [0047] - “If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list [i.e. products of interest being added to a list of products of .

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cancro, in view of Poole, in further view of Scanlin, in further view of Argue, in further view of Cipolletta.
Regarding claim 11, the combination of Cancro/Poole/Scanlin/Argue teaches the computer system of claim 10.
The combination of Cancro/Poole/Scanlin/Argue does not explicitly teach waiting until the user is within a predetermined distance of the specific product of interest to remind the user of the specific product of interest on the list of products of interest to the user that is associated with a digital profile of the user.
		Cipolletta, however, teaches waiting until the user is within a predetermined distance of the specific product of interest to remind the user of the specific product of interest on the list of products of interest to the user that is associated with a digital profile of the user (Cipolletta, see at least: [0087] - “In another example, the user device 105 will notify the user when an item wishlisted and/or favorited is nearby [i.e. waiting until the user is within a predetermined distance of the product to remind them of the item on the wish list] or available”).
It would have been obvious to one of ordinary skill in the art to include in the computer system, as taught by the combination of Cancro/Poole/Scanlin/Argue, waiting until the user is within a predetermined distance of the specific product of interest to remind the user of the .

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the combination of references would not arrive at the present invention as Cancro is not configured to receive micro-location data, rather, Cancro only teaches using cell phone triangulation to get a general idea of user location and Cancro’s cell triangulation would not accomplish recommending products to users with any degree of precision in predicting the product that a user is interested in using cell phone triangulation (Remarks, pages 12-13).
Examiner respectfully disagrees. Cancro discloses using a plurality of signals from cell towers to accurately triangulate a position of the user’s device and overlaying the position of the device with a store map so that information related to the device being in a particular part of a retail store can be used (see Cancro, [0046]). The triangulation does not merely get a general idea of a user location as asserted by Applicant, but rather is accurate enough to determine the such as a salesfloor of a retailer (e.g. micro-location data).” Thus, the cited references teach the amended claims.

Applicant further argues the cited references do not teach determining a specific product of interest based on micro-location data as Cancro only teaches inferring location in order to determine that no scan is intended by a user – not to infer that a user is interested in a product based on micro-location (Remarks, page 13).
Examiner respectfully disagrees. The limitation does not recite ‘determining a specific product of interest based on micro-location data,’ the claim recites “determining…that a specific product of interest for the user is located within a threshold distance from the determined micro-location of the user.” Cancro discloses an inactive camera device being reactivated by a customer indicating that they intend to scan another product [i.e. a specific product of interest], this indication can be implied by the location of the device [i.e. that a specific product of interest for the user is located within a distance from the determined micro-location of the user] and determining whether a scan is intended based on the user’s location currently being in an area that either doesn’t or does include items to be scanned (see Cancro, [0025]). Although the example of utilizing a location of the customer to indicate that a user intends to scan another product (i.e. it is determined there is a specific product of interest nearby) is that it is determined a user doesn’t intend to scan a product when no items are in their current location, this means 

Applicant further argues the cited references do not teach or suggest "determining, by the one or more processors of the computer system, that a specific product of interest for the user is located within a threshold distance from the determined micro-location of the user" as Cancro is silent regarding finding specific products that are within a threshold distance of a micro-location determined device for the purpose of making recommendations on a digital platform as a user is shopping (Remarks, pages 13-14).
Examiner respectfully disagrees. As detailed above, Cancro discloses determining, by the one or more processors of the computer system, that a specific product of interest for the user is located within a distance from the determined micro-location of the user and Poole modifies Cancro to teach that the distance from the determined micro-location of the user is a threshold distance. Poole teaches a sensor transmitting information regarding merchandise items stored near a customer device when sensor detects the customer device in the vicinity of the sensor [i.e. determined micro-location of the user] as well as that distances of each merchandise item from sensors located near customer device are retrieved and merchandise items located at a distance less than or equal to a first distance may be identified [i.e. determining a specific product of interest for the user is located within a threshold distance] as merchandise items located near 
Additionally, Examiner points out that the amended claims recite presenting a notification not making a recommendation. Cancro discloses an inactive camera device being reactivated by a customer indicating that they intend to scan another product, this indication can be implied by the location of the device [i.e. finding specific products that are within a distance of a micro-location determined device], determining whether a scan is intended based on the user’s location currently being in an area that either doesn’t or does include items to be scanned and prompting a customer to either dismiss the scanned item, add the item to their virtual shopping cart, save the item for later purchase [i.e. for the purpose of presenting a notification] (see Cancro, [0025] and [0023]).

Applicant further argues that since claims 3, 5, 10, 12 and 17 depend from claims 1, 8, and 15, respectively, these dependent claims are likewise in condition for allowance for at least the same reasons (Remarks, page 14).
Examiner respectfully disagrees. As detailed above the cited references teach the independent claims.

Applicant further argues that since claims 4, 6, 13-14 and 18-20 depend from claims 1, 8, and 15, respectively, these dependent claims are likewise in condition for allowance for at least the same reasons (Remarks, pages 14-15).
Examiner respectfully disagrees. As detailed above the cited references teach the independent claims.

Applicant further argues that since claim 11 depends from claim 8, this dependent claim is likewise in condition for allowance for at least the same reasons (Remarks, page 15).
Examiner respectfully disagrees. As detailed above the cited references teach the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Cash et al. (US 2016/0189132 A1) teaches providing product notifications to users based on beacons sensing proximity of the users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684